Citation Nr: 0006840	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  98-06 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to an increased evaluation for lumbosacral strain 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to April 
1972.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) in which a rating in excess of 10 
percent for lumbosacral strain was denied.  

In a rating decision dated in November 1997, the RO denied 
the veteran's application for service connection for a heart 
condition.  The veteran was notified of that decision, by 
letter dated in February 1998, but did not appeal that 
decision.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative medical evidence shows that the veteran's 
lumbosacral strain is not manifested by more than 
characteristic pain on motion and slight limitation of motion 
but not loss of lateral spine motion, and is not productive 
of intervertebral disc syndrome or additional functional loss 
due to pain or other pathology.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5295 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The pertinent evidence of record shows that the RO originally 
granted service connection for lumbosacral strain in November 
1972, assigning a noncompensable rating.  The rating remained 
in effect until the RO, in a May 1997 rating decision and 
based on a VA examination of April 1997, increased the rating 
for lumbosacral strain to 10 percent effective from March 
1996.  The veteran appealed.

Service medical records show that the veteran sustained an 
in-service injury to his back while he was changing a tire on 
an automobile.  The diagnosis was chronic recurring 
lumbosacral strain.  

Since 1992 the veteran has failed to report for several VA 
examinations that were scheduled to assess his back 
disability.  He also did not respond to requests by the RO 
for information regarding medical treatment.  In March 1996, 
the veteran filed his pending claim.  

A VA spine examination report, dated in April 1997, shows the 
veteran reported that he injured his back in-service while 
changing a tire on a truck.  He indicated that he has had 
continued back pain since the in-service injury, with 
stiffness upon prolonged standing and walking and occasional 
episodes of early morning stiffness, as well.  There were no 
symptoms of radiculopathy reported and he denied bowel and 
bladder dysfunction.  Physical examination revealed full 
range of motion of all joints and normal motor strength 
throughout.  There was a positive Lasegue's sign at 35 
degrees, bilaterally, characterized by low back pain and 
lumbosacral stiffness.  Full and normal range of motion of 
the hips, knees and ankles was noted.  Deep tendon reflexes 
were elicited at both the knees and ankles and were 
symmetrical.  Babinski's sign was absent.  There was no L4-L5 
or L5-S1 sensory radiculopathy of either lower limb.  The 
diagnosis was mechanical low back pain and lumbosacral 
strain.  The examiner noted that the forward flexion of the 
lumbosacral spine elicited lumbosacral pain at 80 degrees, 
Shrober's sign was absent, and curvature of the lumbosacral 
spine was normal.  Mild paravertebral spasm in the 
lumbosacral area was noted.  

In his substantive appeal, VA Form 9, dated in March 1998, 
the veteran indicated that he had been unable to report for 
prior examinations as he had been employed as a truck driver 
and had to travel in order to secure employment wherever he 
could find it.  He reported that he was currently employed as 
a truck driver and that sitting for prolonged periods was 
causing pain in his back.  

The veteran underwent an examination for the VA in October 
1998.  He reported that he had had ongoing pain in his back 
since the in-service injury.  He claimed daily pain and 
stiffness that occurred sporadically, but which usually 
occurred after walking, sitting or prolonged standing.  He 
indicated that the pain ranged from very mild to horrible.  
He stated that at the onset of pain he stopped whatever he 
was doing, but overall was not limited in doing his daily 
activities.  The report indicates that the veteran was able 
care for his personal hygiene and grooming, push a vacuum if 
his back was not hurting, walk, drive a car, shop, take out 
the trash and climb stairs in moderation.  The veteran 
reported that he was unable to push a lawnmower or to garden 
because it required excessive bending.  Physical examination 
revealed no evidence of joint defects.  The veteran's gait 
and posture were normal.  The upper and lower extremities 
showed no evidence of decreased muscle tone or mass, there 
was no evidence of swelling or tenderness of any joint, and 
range of motion of the extremities appeared to be normal.  
There was no evidence of structural abnormalities such as as 
significant kyphosis, lordosis or scoliosis.  Range of motion 
of the thoracolumbar spine was listed as:  flexion from 0 to 
90 degrees with pain at 90 degrees; extension from 0 to 25 
degrees with pain at 25 degrees; right lateral rotation from 
0 to 25 degrees with pain at 25 degrees; left lateral 
rotation from 0 to 25 degrees with pain at 25 degrees; right 
lateral bending from 0 to 25 degrees with pain at 25 degrees; 
and left lateral bending from 0 to 25 degrees with pain at 25 
degrees.  Straight leg testing was positive, bilaterally.  
Braggard's and Lasegue's tests were positive, bilaterally.  
Neurological examination disclosed that the veteran's gait 
and stance were normal and there appeared to be no problem 
with coordination.  Deep tendon reflexes were 2+.  Motor 
function appeared normal, motor strength was 5/5 throughout, 
and sensory status appeared normal.  A lumbosacral X-ray 
examination showed no abnormality.  The diagnosis was 
lumbosacral strain.  The examiner indicated that there were 
no structural abnormalities but that there were some findings 
on physical examination suggestive of perhaps sciatic nerve 
irritation or impingement.  The examiner also noted that the 
veteran complained of daily pain and concluded that the 
etiology of the pain was likely from overuse of back muscles.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
veteran for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  

The Schedule provides a noncompensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks, 40 percent when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (1999).  

The rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  VAOPGCPREC 36-97.  

The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

The veteran expressed a concern regarding the adequacy of the 
October 1998 examination of the his spine, but the Board 
finds that the report of that examination, along with the one 
of the previous VA examination, provides sufficient 
information regarding the veteran's medical history, clinical 
findings and diagnoses for reaching a fair determination.  
The veteran was afforded the opportunity to submit medical 
evidence regarding his back but did not do so. 

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5295.  While mild paravertebral spasm in 
the lumbosacral area was noted upon examination in April 
1997, there were no symptoms of radiculopathy or absent 
reflexes and range of motion of the veteran's spine was 
normal although reportedly productive of pain at 80 degrees 
of forward flexion.  The November 1998 examination report 
shows that there was pain at 90 degrees of flexion, that deep 
tendon reflexes were active, that motor strength was 5/5 
throughout, and that motor function and sensory status 
appeared normal.   While the veteran reported that he 
experienced daily back pain that ranged from mild to 
"horrible," the record does not show that he requires 
treatment for his back disability and he stated that it did 
not limit his daily activities.  The was no finding of muscle 
spasm at that time and the record does not show loss of 
lateral spine motion at any time.  Thus, under Diagnostic 
Code 5205, the back 

disorder would not meet the criteria for a 20 percent or 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  The 
evidence also shows no more than slight limitation of lumbar 
spine motion and, despite an October 1998 notation of some 
findings of perhaps sciatic nerve irritation, there has been 
no medial documentation of intervertebral disc syndrome.  
Nevertheless, even were the veteran's back disability to be 
rated under Diagnostic Codes 5293, it would be classified as 
no more than mild.  In regard to back pain, the October 1998 
examiner attributed it to "overuse" of the back muscles.  
Thus, one could conclude that by not overusing his back 
muscles the veteran could avoid the pain.  In any event, 
there is little shown in the way of pathology.   

Despite the veteran's contention that his lumbosacral 
disability is exacerbated by sitting for prolonged periods 
while driving a truck, there are no signs of functional loss 
due to pain or pathology.  In fact, the VA examination 
report, dated in April 1997 shows that the veteran was able 
to perform various functions of daily living and on the 
November 1998 examination, the veteran reported that he was 
not limited in doing his daily activities.  Although he 
reportedly experiences pain at extremes of motion, such is 
encompassed by the 10 percent rating now in effect. Nor does 
the evidence otherwise show that there is additional 
impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45 
warranting an increased rating.  The provisions of 38 C.F.R. 
§  4.7 also have been considered but they do not afford a 
basis for granting an increased rating. 

ORDER

Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

